Citation Nr: 1025649	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-20 558	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for atrophy of the left 
testicle.  

2.  Entitlement to service connection for a left hip disorder, 
status-post hip replacement.  

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to February 1980 
and from November 1981 to March 1984.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was most recently certified to the Board by 
the Columbia, South Carolina RO.  

The Board notes that, in addition to the issues listed on the 
title page, the Veteran appealed the issue of entitlement to 
service connection for degenerative joint disease (DJD).  The 
Veteran has clarified that he is seeking service connection for 
DJD of the hips and right knee, however, which is already 
contemplated by the issues listed above.  As such, it is 
inappropriate to consider service connection for DJD as a 
separate issue.  

The issue of residuals of a right hydrocelectomy has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed on the claim of service connection 
for atrophy of the left testicle.  Review of the evidence of 
record reveals that in August 1976, the Veteran attempted to 
enter the military.  The induction examination revealed an 
undescended left testicle, however, and it was determined that 
the Veteran was not qualified for service until after surgery for 
the undescended testicle.  In September 1976, the Veteran 
underwent a left orchiopexy.  Thereafter, he was determined to be 
qualified for service and inducted in January 1977.  See August 
1976 service examination record; September 1976 Georgetown 
University Hospital records.  The service medical evidence 
reflects no complaints related to the left testicle, and the 
evidence is generally silent as to any findings related to the 
left testicle; however, the August 1984 separation examination 
record does indicate that the Veteran had partial atrophy of the 
left testicle as a result of the pre-service surgery which was 
not considered disabling.  Subsequent medical records reflect 
findings of atrophy of the left testicle and infertility.  The 
records also reflect findings that the atrophy is the result of 
the left orchiopexy.  See February 2005 and August 2008 VA 
examination records.  

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service. Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

Based on the absence of a notation of atrophy of the left 
testicle until 1984 and the relevant law, an opinion is needed to 
determine the date of onset of the atrophy.  

Further development is also needed on the claims of service 
connection for the left and right hip and the right knee.  The 
Veteran has reported that he is in receipt of Social Security 
Administration (SSA) disability benefits based on his DJD.  See 
July 2006 statement.  As these records are potentially relevant 
to the issues of service connection for the hip disorders and the 
right knee disorder, they should be requested and, if available, 
associated with the claims file.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

3. Obtain an opinion from a competent 
medical professional as to etiology of the 
atrophy of the left testicle.  Based on a 
review of the record, the examiner should 
answer the following questions:

(i) Does the evidence of record clearly 
and unmistakably show that the Veteran had 
atrophy of the left testicle that existed 
prior to military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) If the answer is no, is it at least 
as likely as not that the atrophy of the 
left testicle was incurred in or aggravated 
by service?  

A complete rationale for any opinion 
expressed must be provided.  If the author 
determines that the requested opinion 
cannot be provided without examination, the 
Veteran should be scheduled for another 
examination.  

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



